Citation Nr: 0711523	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected chronic cervical sprain, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1988 to 
November 1994.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was held in April 2004.  The Board 
previously remanded this case to the RO in August 2004 and 
March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence was received at the RO in December 2006, 
prior to the most recent certification of the appeal to the 
Board and prior to transfer of the claims file to the Board.  
Although the Board acknowledges the prior remand and regrets 
further delay in appellate review, the provisions of 38 
C.F.R. § 19.31 (b) (2006) appear to require that a 
supplemental statement of the case be issued in such a 
situation. 

In view of the need to return the case for issuance of a 
supplemental statement of the case, the Board believes it 
reasonable and appropriate to afford the veteran a new VA 
examination as she and her representative have requested.    

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Since the Board is remanding this case 
on another matter, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should take appropriate action 
to schedule the veteran for a VA spine 
examination (if possible, at the VA 
Medical Center in Wilmington per the 
representative's specific request).  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings should be reported to allow for 
application of VA rating criteria (both 
old and new as may be applicable).  Range 
of motion should be reported, including 
the point (in degrees) where pain is 
elicited on range of motion testing.  The 
examiner should also report whether there 
is additional functional loss due to 
incoordination, fatigue or weakness, 
including during flare-ups. 

3.  The RO should then review the record, 
to specifically include all evidence 
received since the September 2006 
supplemental statement of the case, and 
determine whether the benefit sought on 
appeal can be granted.  The veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




